Fourth Court of Appeals
                                 San Antonio, Texas

                                       JUDGMENT
                                     No. 04-18-00866-CV

                              In the Interest of E.A.M.V., a Child

                 From the 224th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2017-PA-02217
                    Honorable Charles E. Montemayor, Judge Presiding

        BEFORE JUSTICE MARTINEZ, JUSTICE ALVAREZ, AND JUSTICE RIOS

        In accordance with this court’s opinion of this date, the trial court’s judgment is
AFFIRMED. No costs are assessed against appellant because he qualifies as indigent. See TEX. R.
APP. P. 20.1.

       SIGNED May 1, 2019.


                                               _____________________________
                                               Irene Rios, Justice